Citation Nr: 0821162	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, entitlement to 
service connection for the same. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Anchorage in May 2007 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The merits of the veteran's service-connected claim are 
addressed in the REMAND portion of the decision below and the 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for PTSD by rating decision 
in November 1997.  The veteran did not appeal that decision.

2.  The last final (unappealed) disallowance of the veteran's 
attempt to reopen the claim was in September 2002, for a lack 
of new and material evidence.

3.  Evidence presented since the September 2002 denial 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.





CONCLUSIONS OF LAW

1. The September 2002 rating decision declining to reopen the 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38. C.F.R. §§ 3.160, 20.302, 20.1103 
(2002).

2.  The evidence added to the record since September 2002 is 
new and material; the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the agency of original jurisdiction 
(AOJ) has a duty to notify and assist the veteran under 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2007).  As 
will be discussed below, the Board finds that sufficient 
evidence to reopen the claim has been submitted; therefore, a 
full discussion of whether VA met these duties is not needed.  

The veteran seeks service connection for PTSD.  This claim 
was denied by rating decision in November 1997, because there 
was no evidence of a diagnosis of PTSD.  The RO appears to 
have reopened the claim by the August 2005 rating decision on 
appeal, as it discussed the merits of the case.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

Of record at the time of the original 1997 denial were the 
veteran's service medical records and a July 1997 VA 
examination.  No diagnosis of PTSD was of record; the claim 
was denied.  The veteran did not appeal that rating decision; 
therefore, it became final.  38 U.S.C.A. § 7105(c) (West 
1997); 38. C.F.R. §§ 3.160, 20.302, 20.1103 (1997).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."
"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The veteran attempted to reopen his claim in March 2002.  By 
rating decision in September 2002, the AOJ declined to reopen 
the claim, finding that new and material evidence had not 
been submitted.  In conjunction with that claim, the veteran 
had submitted VA outpatient clinical records showing on going 
treatment for a variety of unrelated physical disorders.  The 
veteran did not appeal that decision; it became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.160, 20.302, 
20.1103 (2002).  

The veteran submitted his current application to reopen in 
March 2005; the claim was denied by rating decision in August 
2005.  He has perfected an appeal of that decision.  
Therefore, the September 2002 rating decision is considered 
the last final disallowance of the claim.  Evidence received 
since that time will be considered for newness and 
materiality.  The law provides that evidence proffered by the 
veteran to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality.  See Justus 
v. Principi, 3 Vet. App. 510, 512 (1992).

Clinical records from the Anchorage Vet Center have been 
submitted and show a February 2005 diagnosis of anxiety 
disorder, not otherwise specified.  Also, a September 2005 
statement from a VA psychologist confirms that the veteran 
experiences some symptoms associated with PTSD.  These 
records are new, in that they were not previously of record 
at the time of the September 2002 denial.  They are material 
to the claim, as they posit psychiatric diagnoses which were 
otherwise missing in the record.  As such, they relate 
directly to the reason for the veteran's previous denial of 
service connection.  The September 2005 statement in 
particular relates his symptoms to his combat service.  
Presuming its credibility for the sake of reopening the 
claim, it therefore raises a reasonable possibility of 
substantiating the claim.  As this evidence is both new and 
material, the claim is reopened.


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for PTSD is granted.


REMAND

Further development is required in this case prior to 
appellate review of the merits.  The veteran is in receipt of 
the combat infantry badge, and thus has confirmed combat 
service.  On the basis of that service, the veteran contends 
that he has a current psychiatric illness.  Of record are 
clinical notes from the Anchorage Vet Center, confirming 
symptoms associated with anxiety disorder, though the basis 
of the diagnosis is unclear.  Additionally, a September 2005 
opinion by a VA clinical psychologist indicates that the 
veteran has "some symptoms of post-traumatic stress 
disorder" directly related to his combat service, though it 
falls short of establishing a diagnosis.  

The veteran's August 2005 VA examination did not result in a 
psychiatric diagnosis, largely due to the veteran's lack of 
complaint regarding psychiatric symptoms.  He later confirmed 
under oath, before the undersigned in his May 2007 hearing, 
that he has difficulty speaking with strangers about his 
problems, even in the context of medical treatment.  He did 
not feel that he fully explained himself during his exam.  
The veteran's representative confirmed that he knew the 
veteran to be very reserved, which he believed explained why 
he did not share his symptoms on examination, and instead was 
more comfortable doing so at the Vet Center.  

In light of the negative August 2005 VA examination, and the 
Vet Center clinical notes which lack a confirmed psychiatric 
diagnosis due to the veteran's service, the evidence as it 
stands now is not sufficient to grant VA benefits.  By order 
of this remand, however, the veteran is afforded one last 
opportunity to undergo a VA examination in conjunction with 
his claim, with the sole purpose of attempting to confirm a 
diagnosis.  He has credibly explained the inconsistency in 
the medical evidence of record.  He must now be adequately 
examined. The veteran is hereby advised, however, of the 
importance of this examination, and that it is his duty to be 
frank and honest about his current situation and symptoms on 
examination.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a mental disorders 
examination in order to determine the nature 
and etiology of any psychiatric disorder 
diagnosed.  The claims file must be reviewed in 
conjunction with the examination.  Specific 
attention is invited to the February 2005 Vet 
Center intake notes; the September 2005 Vet 
Center psychologist statement; and, the 
veteran's May 2007 hearing testimony, all 
tabbed in the file.  All testing deemed 
necessary must be conducted and the results 
reported in detail.  The examiner is instructed 
that the veteran has confirmed combat service 
in Vietnam.  Based on the examination and the 
review of the file, the examiner is asked to 
render an opinion on whether it is at least as 
likely as not (probability of fifty percent or 
more) that any psychiatric disorder diagnosed 
is related to the veteran's combat service.  A 
rationale for any opinion rendered must be 
included. 

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


